— Judgment unanimously affirmed. Memorandum: Defendant waived any claim that he was deprived of a fair trial based upon pretrial publicity by pleading guilty before the jury selection process was complete or had become protracted (see, People v Smith, 63 NY2d 41, 69, cert denied 469 US 1227; People v Parker, 60 NY2d 714, 715; People v Green, 146 AD2d 281). Only the other issue raised by defendant requires comment. Defendant contends that a reversal is required because delay in the appellate process denied him due process of law. We reject this contention because defendant cannot demonstrate that he was prejudiced by any delay (see, People v Cousart, 58 NY2d 62; People v Pratt, 149 AD2d 956; People v Gaines, 143 AD2d 520, lv denied 73 NY2d 855). We have reviewed the other claims made by defendant and find each to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — promoting prostitution, second degree; assault, third degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.